EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robert Holland, Registration No. 40020 on 3/9/2022.

The following claims have been amended:
17. (Currently Amended) A system for managing user interfaces presented at an information handling system having first and second separate display portions disposed in first and second rotationally coupled housing portions, the system comprising:
one or more sensors operable to sense conditions at the information handling system;
non-transitory memory disposed in the information handling system; and
instructions stored in the non-transitory memory that execute on a processor to:
apply context determined from the one or more sensors to assign a user interface presented at both of the first and second display portions to one user or to assign a first user interface at the first display portion to a first user and a second user interface at the second display portion to a second user, the first use interface having a presentation different than the second user interface;
wherein:
the one or more sensors comprise[[s]] a touchscreen display; the sensor comprises a rotational orientation sensor detecting rotational orientation of first and second housing portions of the information handling system;
the one or more sensors comprise[[s]] a physical keyboard sensor operable to detect when a physical keyboard is retracted and exposed; and
the context comprises a first stylus touch detected at a first portion of the touchscreen display and a second stylus touch detected at a second portion of the touchscreen display, the physical keyboard retracted or extended, and the rotational orientation of the first and second rotationally coupled housing portions, the first and second user interfaces presented only when a flat rotational orientation of the housing portions is detected with the keyboard retracted, the instructions restricting the user interface to one user when the physical keyboard has an exposed position.  

one or more sensors comprise[[s]] a camera; and
the context comprises a first end user gaze at a first portion of the touchscreen display and a second end user gaze at a second portion of the touchscreen display.


The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim(s) 1-2, 4-6, 8-10, 13-17, 20 when taken in the context of the claims as a whole.
At best, the prior art of record, specifically:

Ogisawa (US 20200201519 A1) discloses: a method for managing an information handling system user interface (see fig.3, 0027-34 for hardware configuration), the information handling system having a housing, the first housing portion having a first display portion, the second housing portion having a second display portion (figs.1-2, 0023-25, 0029-30: different housing portions split according to number of users, see 0041), the method comprising:
presenting a first user interface at a display of the information handling system having a first content associated with a first user (fig.10, 0071-72: R1, R2 show first and second display portions disposed over the housing portions of figs.1-2 associated with a first and second user according to the region association method of fig.8, 0056-60);
detecting first and second users proximate the information handling system (0031: detecting, via near-field communications, of proximate users via associated pens);
monitoring for plural predetermined conditions (various conditions are monitored, e.g., via methods of figs.7-9);
detecting a first of the plural predetermined condition of a first stylus associated with the first user and a second stylus associated with the second user (fig.6, 0031, 0047-48);
in response to the detecting the first of the plural predetermined conditions, presenting the first user interface at a first portion of the display and presenting a second user interface associated with the second user at a second portion of the display (fig.10, 0071-72: equally divided presented opposite regions R1 and R2 associated with each user and stylus according to technique of fig.8), the second user interface having a second content different than the first content (fig.10: different objects are in each portion, hence, different contents);

Miller (US 20100245209 A1) discloses:  the first housing portion rotationally coupled to a second housing portion (fig.1, 0015);
detecting a second of the plurality of predetermined conditions that that the first and second housing portions have a flat orientation (fig.3:316, 0041 shows initiating a presentation mode according to the orientations of the first and second portions, 0021: flat orientation);
presenting the collaborative interface responsive to detecting the second predetermined condition (fig.3:316, 0021: presenting a collaborative surface interface);
detecting a third of the plural predetermined conditions that the first and second housing portions do not have the flat rotational orientation (fig.3:316, 0018-20: various other hinge orientations causing, e.g., laptop / keyboard input mode, book mode, etc.); and
in response to the detecting third of the plural predetermined conditions, presenting content at both the first and second portions of the display of the first user interface fig.3:316, 0018: display of application along with keyboard in response to the hinge angle, hence, presenting both portions to be associated with a single user) associated with the first user (0012, 0027: typical individual-user work scenarios, hence, both displays are associated with the first or primary user).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim(s) 1, 10, 17 as a whole. Thus, the claims are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Liang Li whose telephone number is (303)297-4263(303)297-4263. The examiner can normally be reached on Monday through Friday, 8:00 AM to 5:00 PM MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LIANG LI/Examiner, Art Unit 2143